          Case 3:20-cv-01090-KSC Document 4 Filed 06/29/20 PageID.13 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHY JEAN T.,                                    Case No.: 20cv1090-KSC
12                               Plaintiff,
                                                       ORDER GRANTING APPLICATION
13   v.                                                TO PROCEED IN FORMA
                                                       PAUPERIS
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15                                                     [Doc. No. 2.]
                                  Defendant.
16
17
             On June 15, 2020, plaintiff Kathy Jean T. commenced an action against
18
     Andrew M. Saul, the Commissioner of Social Security, seeking review of a final adverse
19
     decision of the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to
20
     Proceed with her Complaint in forma pauperis. [Doc. No. 2.]
21
             A court may authorize the commencement of a suit without prepayment of fees if
22
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
23
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
24
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
25
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
26
     quotations omitted).
27
     ///
28

                                                   1
                                                                                        20cv1090-KSC
        Case 3:20-cv-01090-KSC Document 4 Filed 06/29/20 PageID.14 Page 2 of 2



 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is adequate
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s application states that she is not employed, and her only income is
 6   $197.00 in food stamps. [Doc. No. 2, pp. 1-2.] Her only asset is a 2007 Dodge Charger
 7   automobile. [Id., pp. 2-3.] Her monthly expenses include $197.00 for food and $65.00 in
 8   vehicle expenses. [Id., pp. 4-5.] Therefore, the Court finds that plaintiff has sufficiently
 9   shown she lacks the financial resources to pay her filing fee. Accordingly,
10         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
11   Complaint in forma pauperis is GRANTED. [Doc. No. 2.]
12   Dated: June 29, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       20cv1090-KSC
